Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (USP# 6,808,957 B1, hereinafter Ho).
With regards to claim 1, Ho teaches a photodetector device comprising: 
first and second light absorbing regions composed of semiconductor material, doped respectively n-type and p-type, the light absorbing regions being configured to generate pairs of electrons and holes in response to absorption of photons when light is incident on the device (see Fig. 1B, light absorbing regions 114/115 shown);
first and second contact regions composed of semiconductor material and doped respectively p-type and n-type, wherein the contact regions have higher doping concentrations than the light absorbing regions, and are labelled as p+ and n+ respectively; and first and second contacts connected to the first and second contact regions respectively (see Fig. 1B, first and second contact regions 111/113 with p and n+ with associated contacts attached to 111/113).

Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuoka et al. (Pub No. US 2011/0220969 A1, hereinafter Masuoka).
	With regards to claim 1, Masuoka teaches a photodetector device comprising: 
first and second light absorbing regions composed of semiconductor material, doped respectively n-type and p-type, the light absorbing regions being configured to generate pairs of electrons and holes in response to absorption of photons when light is incident on the device (see Fig. 1A, first and second light absorbing regions within layer 5a and 2 generating electrons and holes from light 12a); 
first and second contact regions composed of semiconductor material and doped respectively p-type and n-type, wherein the contact regions have higher doping concentrations than the light absorbing regions, and are labelled as p+ and n+ respectively; and first and second contacts connected to the first and second contact regions respectively (see Fig. 1A, first and second contact regions 2 and 8 with higher concentrations than light absorbing regions within layer 5a and 2, both p+ and n+).

With regards to claim 2, Masuoka teaches the device of claim 1, wherein the first and second light absorbing regions are arranged side-by-side in relation to a substrate (see Fig. 1a, if drawing is rotated, the first and second light absorbing regions 5a and 2 are side-by-side).

With regards to claim 3, Masuoka teaches the device of claim 2, wherein the first and second contact regions are arranged laterally spaced apart either side of the first and second light absorbing regions (see Fig. 1a, contact regions 8 and 1 laterally spaced apart).

With regards to claim 8, Masuoka teaches the device of claim 1, wherein the first and second light absorbing regions are arranged such that one of the first and second light absorbing regions is formed as an epitaxial layer on a substrate, or integrally with the substrate, and the other of the first and second light absorbing regions is formed as an embedded region within the epitaxial layer (see Fig. 1a, layer 2 is epitaxial integral with substrate material of 2, other region 5a embedded within epitaxial layer 2).

With regards to claim 9, Masuoka teaches the device of claim 1, wherein the first and second light absorbing regions are arranged such that one of the first and second light absorbing regions is formed in a first part as an epitaxial layer on a substrate, or integrally with the substrate, and in a second part as an embedded region within the epitaxial layer or the substrate, and wherein the other of the first and second light absorbing regions is formed as a further embedded region within the epitaxial layer (see Fig. 1a, light absorbing region 2 with first part as integral with substrate 2, an arbitrary second part of 2 embedded within substrate 2, other layer 5b further embedded within epitaxial layer 2).

With regards to claim 10. Masuoka teaches the device of claim 9, wherein the embedded region and the further embedded region are separated laterally by a portion of the epitaxial layer or the substrate (see Fig. 1a, arbitrary embedded part of 2 and layer 5b can be selected to be separated laterally by portion of epitaxial layer 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho as applied to claim 1.
With regards to claim 4, Ho teaches the device of claim 1, wherein the first and second light absorbing regions are formed as respective layers arranged on top of one another in relation to a substrate.
Ho, however, is silent teaching the use of epitaxy to forming the layers.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to utilize epitaxy to forming layers since its simple and efficient to forming layers in processing.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka as applied to claim 1 above.
With regards to claim 8, Masuoka teaches the device of claim 1, wherein the first and second light absorbing regions are arranged such that one of the first and second light absorbing regions is formed as an layer on a substrate, or integrally with the substrate, and the other of the first and second light absorbing regions is formed as an embedded region within the layer (see Fig. 1a, layer 2 is epitaxial integral with substrate material of 2, other region 5a embedded within epitaxial layer 2).
Masuoka, however, is silent teaching the use of epitaxy to forming the layers.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to utilize epitaxy to forming layers since its simple and efficient to forming layers in processing.


With regards to claim 9, Masuoka teaches the device of claim 1, wherein the first and second light absorbing regions are arranged such that one of the first and second light absorbing regions is formed in a first part as an layer on a substrate, or integrally with the substrate, and in a second part as an embedded region within the layer or the substrate, and wherein the other of the first and second light absorbing regions is formed as a further embedded region within the layer (see Fig. 1a, light absorbing region 2 with first part as integral with substrate 2, an arbitrary second part of 2 embedded within substrate 2, other layer 5b further embedded within epitaxial layer 2).
Masuoka, however, is silent teaching the use of epitaxy to forming the layers.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to utilize epitaxy to forming layers since its simple and efficient to forming layers in processing.

With regards to claim 10. Masuoka teaches the device of claim 9, wherein the embedded region and the further embedded region are separated laterally by a portion of the epitaxial layer or the substrate (see Fig. 1a, arbitrary embedded part of 2 and layer 5b can be selected to be separated laterally by portion of epitaxial layer 2).

Allowable Subject Matter
Claims 5-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML